DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg , 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA  1982); In reVogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA  1969).











A timely filed terminal disclaimer in compliance with 37 CPR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of Patent No. US 11,252,421 B2, and claims 1-5 of Patent No. 10,904,539 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in U.S. Patent 11,252,421 B2 and U.S. Patent 10,904,539 B2. Table 1 shows comparison between the instant claims, U.S. Patent 11,252,421 B2 and U.S. Patent 10,904,539 B.












Table 1: Comparison of claims in Appl. 17/567,610 (instant application) vs. U.S. Patent US 11,252,421 B2, U.S. Patent 10,904,539 B2
Appl. No.: 17/567,610

Claims (Difference Emphasis Added)
U.S. Patent No. 11,252,421 B2

Claims 
U.S. Patent No. 10,904,539 B2 

Claims 
1. An image encoding method employed by an image encoding apparatus comprising a processor, the method comprising: predicting a chroma pixel of a current block based on one of a plurality of LMmode candidates of a LMmode that represents that chroma pixels are predicted by luma pixels, wherein a flag specifying whether the LMmode is applied to the current block is encoded into a bitstream, wherein, in response to the flag specifying that the LMmode is applied to the current block, index information specifying the one of the plurality of LMmode candidates selected for the current block is additionally encoded into the bitstream, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein predicting the chroma pixel of the current block comprises: obtaining a first filtered luma value to predict the chroma pixel; obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and the offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation using the co-located luma pixel and the horizontal neighboring luma pixel, and wherein the chroma pixel is predicted by an equation Cpred [x, y] = aG4eon [x, y] + (wherein, G4efon [x, y] denotes the first filtered luma value, a denotes the weight, and p denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
5. An image encoding method employed by an image encoding apparatus comprising a processor, the method comprising: determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block; selecting one of a plurality of LMmode candidates; and predicting the chroma pixel of the current block according to the selected LMmode candidate when it is determined that the LMmode is applied to the current block, wherein a flag specifying whether the LMmode is applied to the current block is encoded into a bitstream, wherein index information specifying one of the plurality of LMmode candidates selected for the current block is additionally encoded into the bitstream, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein predicting the chroma pixel of the current block comprises: obtaining a first filtered luma value to predict a chroma pixel; obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein both a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel; and
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Grecon lpf denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
4. An image encoding method employed by an image encoding apparatus comprising a processor, the method comprising: determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block; selecting one of a plurality of LMmode candidates when it is determined that the LMmode is applied to the current block: and predicting the chroma pixel of the current block according to the selected LMmode candidate,
wherein a flag specifying whether the LMmode is applied to the current block is encoded into a bitstream, wherein when the LMmode is applied to the current block, index information specifying one of the plurality of LMmode candidates selected for the current block is additionally encoded into the bitstream, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode,
wherein predicting the chroma pixel of the current block comprises: obtaining a first filtered luma value to predict a chroma pixel; obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein both a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel,
wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel; and wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Glpf recon denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.


2. The method of claim 1, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel.
2. The apparatus of claim 1, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.
2. The apparatus of claim 1, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.



3. An image decoding method employed by an image decoding apparatus comprising a processor, the method comprising:
determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block based on a flag parsed from a bitstream;
selecting one of a plurality of LMmode candidates; and
predicting the chroma pixel of the current block according to the selected LMmode candidate,
wherein when it is determined that the LMmode is applied to the current block, index information is additionally parsed from the bitstream, the index information specifies the one of the plurality of LMmode candidates applied to the current block, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein predicting the chroma pixel of the current block comprises:
obtaining a first filtered luma value to predict the chroma pixel;
obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and
predicting the chroma pixel based on the first filtered luma value, the weight and the offset,
wherein, under the first LMmode, the weight and the offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value, and the co-located luma pixel has a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation using the co-located luma pixel and the horizontal neighboring luma pixel; and wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Grecon lpf[x,y] denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
7. An image decoding method employed by an image decoding apparatus comprising a processor, the method comprising:
determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block based on a flag parsed from a bitstream;
selecting one of a plurality of LMmode candidates; and predicting the chroma pixel of the current block according to the selected LMmode candidate when it is determined that the LMmode is applied to the current block, wherein index information is additionally parsed from the bitstream, the index information specifies one of the plurality of LMmode candidates applied to the current block, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein predicting the chroma pixel of the current block comprises:
obtaining a first filtered luma value to predict the chroma pixel; obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and
predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein both of a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value, and the co-located luma pixel has a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal  neighboring luma pixel and the vertical neighboring luma pixel; and
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Grecon lpf denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
5. An image decoding method employed by an image decoding apparatus comprising a processor, the method comprising:
determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block based on a flag parsed from a bitstream;
selecting one of a plurality of LMmode candidates when it is determined that the LMmode is applied to the current block; and predicting the chroma pixel of the current block according to the selected LMmode candidate,
wherein when it is determined that the LMmode is applied to the current block, index information is additionally parsed from the bitstream, the index information specifies one of the plurality of LMmode candidates applied to the current block, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode,
wherein predicting the chroma pixel of the current block comprises:
obtaining a first filtered luma value to predict the chroma pixel;
obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and
predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value,
wherein both of a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value, and the co-located luma pixel has a position corresponding to the chroma pixel,
wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel; and
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Glpf recon denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
4. The method of claim 3, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel.
4. The apparatus of claim 3, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.
2. The apparatus of claim 1, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.
5. A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising a flag specifying whether a LMmode is applied to a current block and index information specifying one of a plurality of LMmode candidates of the LMmode selected for the current block, wherein a chroma pixel of the current block is predicted based on the one of the plurality of LMmode candidates of the LMmode that represents that chroma pixels are predicted by luma pixels,
wherein the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein predicting the chroma pixel of the current block comprises: obtaining a first filtered luma value to predict the chroma pixel;
obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and predicting the chroma pixel based on the first filtered luma value, the weight and the offset, wherein, under the first LMmode, the weight and the offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation using the co-located luma pixel and the horizontal neighboring luma pixel, and wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGrecon lpf[x,y]+β (wherein, Grecon lpf[x,y] denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.
5. A non-transitory computer-readable medium for storing data associated with a video signal, comprising:
a data stream stored in the non-transitory computer-readable medium, the data stream comprising a flag specifying whether a LMmode is applied to a current block, and index information specifying one of a plurality of LMmode candidates of the LMmode selected for the current block,
wherein a chroma pixel of the current block is predicted based on the one of the plurality of LMmode candidates of the LMmode that represents that chroma pixels are predicted by luma pixels,
wherein the plurality of LMmode candidates comprises a first LMmode and a second LMmode,
wherein predicting the chroma pixel of the current block comprises:
obtaining a first filtered luma value to predict a chroma pixel;
obtaining a weight and an offset based on a linear relationship between luma pixels and chroma pixels; and
predicting the chroma pixel based on the first filtered luma value, the weight and the offset,
wherein, under the first LMmode, the weight and the offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value,
wherein both a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel,
wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel, and wherein the chroma pixel is predicted by an equation Cpred[x,y]=aGreconlpf[x,y]+β (wherein, Greconlpf denotes the first filtered luma value, a denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel. 












	
1. An image encoding apparatus comprising: a processor that functions as an intra predictor; and
the intra predictor determining whether a LMmode that represents that chroma pixels are predicted by luma pixels is applied to a current block, selecting one of a plurality of LMmode candidates when it is determined that the LMmode is applied to the current block, and predicting a chroma pixel of the current block according to the selected LMmode candidate, wherein a flag specifying whether the LMmode is applied to the current block is encoded into a bitstream, wherein when the LMmode is applied to the current block, index information specifying one of the plurality of LMmode candidates selected for the current block is additionally encoded into the bitstream, and the plurality of LMmode candidates comprises a first LMmode and a second LMmode, wherein prediction of the chroma pixel is performed based on a first filtered luma value, a weight and an offset, wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value, wherein both a horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value, and the co-located luma pixel has a position corresponding to the chroma pixel, wherein the first filtered luma value is obtained based on a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel; and wherein the intra predictor predicts the chroma pixel by an equation Cpred[x,y]=αGreconlpf[x,y]+β (wherein, Glpfrecon denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.


6. The method of claim 5, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel.
6. The method of claim 5, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.
2. The apparatus of claim 1, wherein the horizontal neighboring luma pixel comprises at least one of a left neighboring luma pixel and a right neighboring luma pixel, and the vertical neighboring luma pixel comprises at least one of a top neighboring luma pixel and a bottom neighboring luma pixel.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method of encoding and decoding an image, apparatus and system therefor for improving efficiencies of predictions between color planes of a RGB image in high efficiency video coding (HEVC).

Prior art for was found for the claims as follows:
Re. Claim 1,
Liu et al., (US 9,307,237 B2) disclose the following limitations:
An image encoding method employed by an image encoding apparatus comprising a processor (Liu: Abstract.), the method comprising: 
predicting a chroma pixel of a current block based on one of a plurality of LMmode candidates of a LMmode that represents that chroma pixels are predicted by luma pixels (Liu: Col 4, lines 25-61;  The inter predictor algorithm selects the LMmode as the appropriate mode when LMmode is applied to the current block and predicting a chroma sample of the current block according to the selected LMmode.),  
wherein (Liu: Col 4, lines 25-61, Col 5, lines 34-46; Col 9, lines 41-46; Specifying whether the LMmode is applied to the current block is encoded into a bitstream.),
wherein, in response to the flag specifying that the LMmode is applied to the current block, index information (Liu: Col 4, lines 25-61, Col 5, lines 34-46; Col 9, lines 41-46; Specifying whether the LMmode is applied to the current block and index information are encoded into a bitstream.), 
wherein predicting the chroma pixel of the current block comprises: obtaining a first filtered luma value to predict a chroma pixel (Liu: Col 5, lines 6-27; The system receives a first filtered luma sample to predict a chroma pixel using intra-prediction.), 

wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value and the co-located luma pixel having a position corresponding to the chroma pixel (Liu: Col 5, lines 6-57; Col 11, lines 13-28; A horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value. Further, filtered luma values are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels. The co-located luma sample having a position corresponding to the chroma sample.);
wherein the first filtered luma value is obtained based on (Liu: Col 5, lines 6-57; Col 11, lines 13-28; Filtered luma values such as the first filtered luma value, are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels.); 

Jeon et al., (US 2013/0336591 A1) disclose a flag specifying whether the LMmode is applied to the current block is encoded into a bitstream (Jeon: Figs. 1, 2, 4; [0045], [0143], [0144], [0152], [0158], [0161]; Prediction module 110 sends all intra-prediction information to entropy encoding module 130 which encodes all intra-prediction information (i.e., LM mode included) into a bitstream. A flag specifying whether the LMmode is applied to the current block.), 
wherein when the LMmode is applied to the current block, index information specifying one of the plurality of LMmode candidates selected for the current block is additionally encoded into the bitstream (Jeon: Figs. 1, 2, 4; [0045], [0135], [0136], [0140], [0143], [0144], [0152], [0158], [0161]; When the LMmode is applied to the current block, index information specifying one of the plurality of LMmode candidates selected for the current block is also encoded into the bitstream.), 
and the plurality of LMmode candidates comprises a first LMmode and a second LMmode (Jeon: [0116], [0117], [0135], [0136], [0140]; The plurality of LMmode candidates comprise a first LMmode (i.e., Luma Estimated Mode) and a second LMmode (i.e., Luma Directed Mode).).
Chen et al., (“CE6.a.4: Chroma intra prediction by reconstructed luma samples”; [Provided in IDS] JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTCl/SC29/\VGH; Published: 2011; Pgs. 1-10; URL: https://www.itu.int/wftp3/av-arch/jctvc-site/2011_03_E_Geneva/) disclose a weight and an offset (Chen: Pg. 2, sec. 2 LM prediction; A weight α and offset β  based on a linear relationship between luma pixels and chroma pixels.);
wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value (Chen: Pg. 2, sec. 2 LM prediction; under the first LMmode, the weight α and offset β are obtained based on a second filtered luma value RECL’ as explained in equations 2-4.);
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGreconlpf[x,y]+β (wherein, Greconlpf denotes the first filtered luma value (RECL’), α denotes the weight, and β denotes the offset) (Chen: Pg. 2, sec. 2 LM prediction; explained in equations 2-4. ).
Furukawa (US 2007/0115384 A1) discloses a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel (Furukawa: [0108], [0113]; Filtering is performed using only the target pixel and four adjacent pixels thereof (i.e., adjacent pixels on the upper [vertical], lower, right [co-located], and left sides [horizontal] of the target pixel). In this example, the filter coefficients are defined as a cross form as shown in FIG. 10 (in which F1 to F5 are coefficients). It is assumed that the value of each coefficient is: F1=F2=F3=F4=0.125, and F5=0.5. [see applicant’s U.S. Pub. No. 2016/0241861 A1: [0056], [0057]; Equation 3, “using four surrounding pixel values”]).
Kim (“REC1: The performance of extended chroma for non 4:2:0 format”; JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTC l/SC 29/WG 11; Published: 2013; Pgs. 1-6; Provided in IDS) discloses the weight and the offset are obtained in absence of the second filtered luma value (Kim: Pages 1-2; Equation 1-3 derive the weight α and offset β in absence of the second filtered luma value in extended chroma mode.),
and wherein the second filtered luma value (PL) is obtained based on a neighboring luma pixel (Kim: Pages 1-2; Equation 3 derives the second filtered luma value (PL) based on a neighboring luma pixel.).






Re. Claim 3,
Liu et al., (US 9,307,237 B2) disclose the following limitations:
An image decoding method employed by an image decoding apparatus comprising a processor (Liu: Abstract; Col 9, lines 47-48; Video decoder 200), the method comprising: 
determining whether a LMmode that represents that a chroma pixel is predicted by a luma pixel is applied to a current block (Liu: Col 4, lines 25-56; Col 9, lines 41-46; An algorithm [i.e., intra predictor] determines whether an LMmode that represents that a chroma pixel are predicted by a luma pixel is applied to a current block based on a bitstream.), 
selecting one of a plurality of LMmode candidates (Liu: Col 4, lines 25-61; The inter predictor algorithm selects the LMmode as the appropriate mode when LMmode is applied to the current block.); and 
predicting the chroma pixel of the current block according to the selected LMmode candidate (Liu: Col 4, lines 25-61;  The inter predictor algorithm selects the LMmode as the appropriate mode when LMmode is applied to the current block and predicting a chroma sample of the current block according to the selected LMmode.),
wherein when it is determined that the LMmode is applied to the current block, index information is additionally parsed from the bitstream (Liu: Col 4, lines 25-61, Col 5, lines 34-46; Col 9, lines 41-46; Specifying whether the LMmode is applied to the current block and index information are encoded into a bitstream.), 
wherein prediction of the chroma pixel is performed based on a first filtered luma value (Liu: Col 5, lines 6-27; The system receives a first filtered luma sample to predict a chroma pixel using intra-prediction.), 
(Liu: Col 4, lines 47-56; LM mode, which is an intra-prediction mode, obtains a linear relationship between luma pixels and chroma pixels.), 
wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value (Liu: Col 5, lines 6-57; Col 11, lines 13-28; A horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value. Further, filtered luma values are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels.), and the co-located luma pixel having a position corresponding to the chroma pixel (Liu: Col 5, lines 6-57; Col 11, lines 13-28; The co-located luma sample having a position corresponding to the chroma sample.), 
wherein the first filtered luma value is obtained based on (Liu: Col 5, lines 6-57; Col 11, lines 13-28; Filtered luma values such as the first filtered luma value, are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels.); 
	Jeon et al., (US 2013/0336591 A1) disclose wherein whether the LMmode is applied to the current block is determined based on a flag parsed from a bitstream (Jeon: [0069], [0143], [0144], [0152], [0158], [0161]; A flag specifying whether the LMmode is applied to the current block is received from a bitstream.),
the index information specifies one of the plurality of LMmode candidates applied to the current block (Jeon: [0069], [0143], [0144], [0152], [0158], [0161]; The index information specifies one of the plurality of LMmode candidates applied to the current block.), 
and the plurality of LMmode candidates comprises a first LMmode and a second LMmode (Jeon: [0116], [0117], [0135], [0136], [0140]; The plurality of LMmode candidates comprise a first LMmode (i.e., Luma Estimated Mode) and a second LMmode (i.e., Luma Directed Mode).).
Chen et al., (“CE6.a.4: Chroma intra prediction by reconstructed luma samples”; [Provided in IDS] JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTCl/SC29/\VGH; Published: 2011; Pgs. 1-10; URL: https://www.itu.int/wftp3/av-arch/jctvc-site/2011_03_E_Geneva/) disclose a weight and an offset, wherein the weight and the offset are obtained based on a linear relationship (Chen: Pg. 2, sec. 2 LM prediction; A weight α and offset β  based on a linear relationship between luma pixels and chroma pixels.) ;
wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value (Chen: Pg. 2, sec. 2 LM prediction; under the first LMmode, the weight α and offset β are obtained based on a second filtered luma value RECL’ as explained in equations 2-4.);
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGreconlpf[x,y]+β (wherein, Greconlpf denotes the first filtered luma value (RECL’), α denotes the weight, and β denotes the offset) (Chen: Pg. 2, sec. 2 LM prediction; explained in equations 2-4. ).
	Furukawa (US 2007/0115384 A1) discloses a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel (Furukawa: [0108], [0113]; Filtering is performed using only the target pixel and four adjacent pixels thereof (i.e., adjacent pixels on the upper [vertical], lower, right [co-located], and left sides [horizontal] of the target pixel). In this example, the filter coefficients are defined as a cross form as shown in FIG. 10 (in which F1 to F5 are coefficients). It is assumed that the value of each coefficient is: F1=F2=F3=F4=0.125, and F5=0.5. [see applicant’s U.S. Pub. No. 2016/0241861 A1: [0056], [0057]; Equation 3, “using four surrounding pixel values”]).
Kim (“REC1: The performance of extended chroma for non 4:2:0 format”; JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTC l/SC 29/WG 11; Published: 2013; Pgs. 1-6; Provided in IDS) discloses the weight and the offset are obtained in absence of the second filtered luma value (Kim: Pages 1-2; Equation 1-3 derive the weight α and offset β in absence of the second filtered luma value in extended chroma mode.),
and wherein the second filtered luma value (PL) is obtained based on a neighboring luma pixel (Kim: Pages 1-2; Equation 3 derives the second filtered luma value (PL) based on a neighboring luma pixel.).











Re. Claim 5,
Liu et al., (US 9,307,237 B2) disclose the following limitations:	
A non-transitory computer-readable medium for storing data associated with a video signal (Liu: Col 14, lines 33-43 disclose a non-transitory computer-readable medium 608 for storing data associated with a video signal.), comprising: 
a data stream stored in the non-transitory computer-readable medium (Liu: Col 14, lines 33-43 disclose the non-transitory computer-readable medium 608 hosting an intra prediction method 500 which includes a bitstream.), the data stream comprising (Liu: Col 4, lines 25-56; Col 9, lines 41-46; An algorithm [i.e., intra predictor] determines whether an LMmode that represents that a chroma pixel are predicted by a luma pixel is applied to a current block based on the bitstream. Specifying whether the LMmode is applied to the current block and index information are encoded into a bitstream.),
wherein a chroma pixel of the current block is predicted based on the one of the plurality of LMmode candidates of the LMmode that represents that chroma pixels are predicted by luma pixels (Liu: Col 4, lines 25-61;  The inter predictor algorithm selects the LMmode as the appropriate mode when LMmode is applied to the current block and predicting a chroma sample of the current block according to the selected LMmode.),

wherein predicting the chroma pixel of the current block comprises: 
obtaining a first filtered luma value to predict a chroma pixel (Liu: Col 5, lines 6-27; The system receives a first filtered luma sample to predict a chroma pixel using intra-prediction.); 



wherein a horizontal neighboring luma pixel adjacent to a co-located luma pixel is relied on to derive the first filtered luma value and the co- located luma pixel having a position corresponding to the chroma pixel (Liu: Col 5, lines 6-57; Col 11, lines 13-28; A horizontal neighboring luma pixel and a vertical neighboring luma pixel adjacent to a co-located luma pixel are relied on to derive the first filtered luma value. Further, filtered luma values are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels. The co-located luma sample having a position corresponding to the chroma sample.), 
wherein the first filtered luma value is obtained based on (Liu: Col 5, lines 6-57; Col 11, lines 13-28; Filtered luma values such as the first filtered luma value, are obtained based on neighboring luma pixels corresponding to chroma pixels via luma and chroma blocks, which contain luma and chroma pixels.), and 

Jeon et al., (US 2013/0336591 A1) disclose a flag specifying whether a LMmode is applied to a current block (Jeon: Figs. 1, 2, 4; [0045], [0143], [0144], [0152], [0158], [0161]; Prediction module 110 sends all intra-prediction information to entropy encoding module 130 which encodes all intra-prediction information (i.e., LM mode included) into a bitstream. A flag specifying whether the LMmode is applied to the current block.), 
and index information specifying one of a plurality of LMmode candidates of the LMmode selected for the current block (Jeon: Figs. 1, 2, 4; [0045], [0135], [0136], [0140], [0143], [0144], [0152], [0158], [0161]; When the LMmode is applied to the current block, index information specifying one of the plurality of LMmode candidates selected for the current block is also encoded into the bitstream.), 
wherein the plurality of LMmode candidates comprises a first LMmode and a second LMmode (Jeon: [0116], [0117], [0135], [0136], [0140]; The plurality of LMmode candidates comprise a first LMmode (i.e., Luma Estimated Mode) and a second LMmode (i.e., Luma Directed Mode).).
Chen et al., (“CE6.a.4: Chroma intra prediction by reconstructed luma samples”; [Provided in IDS] JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTCl/SC29/\VGH; Published: 2011; Pgs. 1-10; URL: https://www.itu.int/wftp3/av-arch/jctvc-site/2011_03_E_Geneva/) disclose a weight and an offset (Chen: Pg. 2, sec. 2 LM prediction; A weight α and offset β  based on a linear relationship between luma pixels and chroma pixels.);
wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value (Chen: Pg. 2, sec. 2 LM prediction; under the first LMmode, the weight α and offset β are obtained based on a second filtered luma value RECL’ as explained in equations 2-4.);
wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGreconlpf[x,y]+β (wherein, Greconlpf denotes the first filtered luma value (RECL’), α denotes the weight, and β denotes the offset) (Chen: Pg. 2, sec. 2 LM prediction; explained in equations 2-4. ).
Furukawa (US 2007/0115384 A1) discloses a weighted sum operation of the co-located luma pixel, the horizontal neighboring luma pixel and the vertical neighboring luma pixel (Furukawa: [0108], [0113]; Filtering is performed using only the target pixel and four adjacent pixels thereof (i.e., adjacent pixels on the upper [vertical], lower, right [co-located], and left sides [horizontal] of the target pixel). In this example, the filter coefficients are defined as a cross form as shown in FIG. 10 (in which F1 to F5 are coefficients). It is assumed that the value of each coefficient is: F1=F2=F3=F4=0.125, and F5=0.5. [see applicant’s U.S. Pub. No. 2016/0241861 A1: [0056], [0057]; Equation 3, “using four surrounding pixel values”]).
Kim (“REC1: The performance of extended chroma for non 4:2:0 format”; JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTC l/SC 29/WG 11; Published: 2013; Pgs. 1-6; Provided in IDS) discloses the weight and the offset are obtained in absence of the second filtered luma value (Kim: Pages 1-2; Equation 1-3 derive the weight α and offset β in absence of the second filtered luma value in extended chroma mode.),
and wherein the second filtered luma value (PL) is obtained based on a neighboring luma pixel (Kim: Pages 1-2; Equation 3 derives the second filtered luma value (PL) based on a neighboring luma pixel.).

Prior art was applied for claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 5, 7, 9] “… wherein, under the first LMmode, the weight and offset are obtained based on a second filtered luma value, while, under the second LMmode, the weight and the offset are obtained in absence of the second filtered luma value … wherein the chroma pixel is predicted by an equation Cpred[x,y]=αGreconlpf[x,y]+β (wherein, Glpfrecon denotes the first filtered luma value, α denotes the weight, and β denotes the offset), and wherein the second filtered luma value is obtained based on a neighboring luma pixel.” These features are not found or suggested in the prior art.

Allowable Subject Matter
Claims 1-6 would be allowable provided that a terminal disclaimer is filed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 09-30-2022